Case 2:18-cv-01844-GW-KS Document 211 Filed 05/22/19 Page 1 of 3 Page ID #:9462




   1   PAUL HASTINGS LLP
       Yar R. Chaikovsky (SB# 175421)
   2
       yarchaikovsky@paulhastings.com
   3   Philip Ou (SB# 259896)
       philipou@paulhastings.com
   4
       David Okano (SB# 278485)
   5   davidokano@paulhastings.com
       1117 S. California Ave.
   6
       Palo Alto, CA 94304
   7   Phone: (650) 320-1800
       Fax: (650) 320-1900
   8
   9   Thomas Zaccaro (SB# 183241)           Chad J. Peterman (pro hac vice)
  10   thomaszaccaro@paulhastings.com        chadpeterman@paulhastings.com
       515 S. Flower St., Floor 25           200 Park Avenue
  11   Los Angeles, CA 90071-2228            New York, NY 10166
  12   Phone: (213) 683-6000                 Phone: (212) 318-6000
       Fax: (213) 996-3146                   Fax: (212) 319-4090
  13
  14   Attorneys for Snap Inc.

  15                      UNITED STATES DISTRICT COURT
  16        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
  17
       BLACKBERRY LIMITED, a Canadian
  18   corporation,
  19                     Plaintiffs,      CASE NO. 2:18-cv-01844 GW(KSx)
                                          CASE NO. 2:18-cv-02693 GW(KSx)
  20              v.
       FACEBOOK, INC., a Delaware         SNAP INC. TRIAL SCHEDULING
  21
       corporation, WHATSAPP INC., a      CONFLICTS
  22   Delaware corporation, and
       INSTAGRAM, INC., a Delaware
  23   corporation, and INSTAGRAM, LLC, a
       Delaware limited liability company
  24
                         Defendants,
  25
       SNAP INC., a Delaware corporation
  26                     Defendant.
  27
  28
Case 2:18-cv-01844-GW-KS Document 211 Filed 05/22/19 Page 2 of 3 Page ID #:9463




   1         Pursuant to the Court’s Tentative Schedule (Dkt. 209) Snap Inc. hereby
   2 submits the following additional trial scheduling conflicts. The tentative trial
   3 schedule for Snap of March 17, 2020 would severely prejudice Snap in its trial
   4 presentation, as its damages expert is scheduled for back-to-back trials in Delaware
   5 District Court, from February through early April. As explained in the Putnam
   6 Declaration filed concurrently herewith, Dr. Putnam is set for trial in Delaware
   7 District Court on the following related matters, pending since 2015:
   8         Feb 6-20, 2020, Evolved Wireless v. HTC 15-543
   9
             Feb. 24-March 9, 2020, Evolved Wireless v. ZTE, No. 15-546
  10
             March 4-18, 2020, Evolved Wireless v. Motorola, No. 15-544
  11
  12         March 23-April 4, 2020, Evolved Wireless v. Microsoft, No. 15-547
  13
             Dr. Putnam requires at least a week preparation before testifying which will
  14
       fully consume his availability to prepare for and attend trial in California from
  15
       February until mid-April, 2020. These facts, coupled with the existing conflicts of
  16
       trial counsel, render the tentative trial date of March 17 unworkable. Snap
  17
       respectfully requests the tentative Snap Trial date of March 17, 2020 be moved to
  18
       May 11, 2020.
  19
       Dated: May 22, 2019                  Respectfully Submitted,
  20
                                            PAUL HASTINGS LLP
  21
  22
  23                                         By /s/ Yar R. Chaikovsky
                                                Yar R. Chaikovsky
  24
  25
  26
  27
  28                                                                       2:18-cv-01844 GW (KSx)
                                                  -1-                      2:18-cv-02693 GW (KSx)
                                  SNAP INC. TRIAL SCHEDULING CONFLICTS
Case 2:18-cv-01844-GW-KS Document 211 Filed 05/22/19 Page 3 of 3 Page ID #:9464




   1                                           PAUL HASTINGS LLP
                                               YAR R. CHAIKOVSKY (SB# 175421)
   2
                                               yarchaikovsky@paulhastings.com
   3                                           PHILIP OU (SB# 259896)
                                               philipou@paulhastings.com
   4
                                               1117 S. California Avenue
   5                                           Palo Alto, California 94304
                                               Telephone: 1(650) 320-1800
   6
                                               Facsimile: 1(650) 320-1900
   7                                           CHAD J. PETERMAN (Pro Hac Vice)
                                               chadpeterman@paulhastings.com
   8
                                               200 Park Avenue
   9                                           New York, New York 10166
  10                                           Telephone: (212) 319-6000
                                               Facsimile: (212) 319-4090
  11
  12                                           Attorneys for Defendant
                                               Snap Inc.
  13
       LEGAL_US_W # 98670270.1
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                     2:18-cv-01844 GW (KSx)
                                                 -2-                     2:18-cv-02693 GW (KSx)
                                 SNAP INC. TRIAL SCHEDULING CONFLICTS
